            Case 4:16-cr-00176-BLW Document 70 Filed 09/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

                Plaintiff,                          Case No. 4:16-cr-176-BLW

       v.                                           MEMORANDUM DECISION AND
                                                    ORDER
THEADORA LEAH ZAZWETA,

                Defendant.



                                    INTRODUCTION

       Before the Court is Defendant Zazweta’s motion for compassionate release. For

the reasons explained below, the Court will deny the motion.

                                     BACKGROUND

       In 2017, the defendant entered a plea of guilty to a charge of conspiracy to possess

with intent to distribute a controlled substance and was sentenced to 188 months

imprisonment. She seeks a compassionate release from her sentence of incarceration.

The Government objects to the motion.

                                  LEGAL STANDARD

       The defendant brings this motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A). A motion for compassionate release may be made by either the Director

of the Bureau of Prisons or by a defendant who has fully exhausted administrative

remedies within the Bureau of Prisons (BOP). In order to modify a sentence and grant

compassionate release, a district court must engage in a three-step process. First, it must
Memorandum Decision & Order – page 1
         Case 4:16-cr-00176-BLW Document 70 Filed 09/17/20 Page 2 of 3




consider the 18 U.S.C. § 3553(a) factors. Second, the court must find that “extraordinary

and compelling reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A). The

Sentencing Commission has determined that “extraordinary and compelling reasons” to

release a defendant from BOP custody include (1) medical conditions which diminish the

ability of the defendant to provide self-care in prison, (2) age-related deterioration, (3)

family circumstances, and (4) other extraordinary and compelling reasons that exist either

separately or in combination with the previously described categories. See USSG §

1B1.13. Third, the Court must find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” See 18 U.S.C. §

3582(c)(1)(A).

                                        ANALYSIS

       The defendant is 63 years old. She has a long criminal history dating back to 1983

and qualifies as a career offender under the Sentencing Guidelines. She has multiple

convictions related to the possession and distribution of controlled substances. She

argues that her age, weight, high blood pressure, and Hepatitis C, make her more

vulnerable to becoming seriously ill should she contract COVID-19. But her medical

records show that her condition is stable and well-treated at her facility in FCI Dublin.

She stated to the Probation Officer in 2017 that she was in good health with no chronic

illnesses at that time. There is no indication that she is unable to care for herself or

unable to get proper care at the facility. Moreover, while there are currently four

COVID-19 cases at FCI Dublin where defendant is imprisoned, there are far more in

Douglas County Oregon where she wants to be released.

Memorandum Decision & Order – page 2
        Case 4:16-cr-00176-BLW Document 70 Filed 09/17/20 Page 3 of 3




      In summary, the defendant has not carried her burden of showing “extraordinary

and compelling reasons” that would support a compassionate release and the Court

cannot find that she would not be a danger to the community if released. Consequently,

her motion will be denied.

                                        ORDER

      In accordance with the Memorandum Decision above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion for

compassionate release (docket no. 64) is DENIED.



                                               DATED: September 17, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




Memorandum Decision & Order – page 3
